Citation Nr: 1241692	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-35 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial, compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran had active service from April 1970 until January 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The RO granted service connection for bilateral hearing loss, with a noncompensable disability rating.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's hearing loss is manifested by Level II hearing acuity in each ear.


CONCLUSION OF LAW

The criteria for an initial, compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from a disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service treatment records and reports of his post-service treatment.  He also received a formal VA examination.  

The Court of Appeals for Veterans Claims held that VA's policy of conducting all audiometry testing of hearing loss claimants in a sound-controlled room is valid. It was also found that an audiologist must provide a description of the functional effects caused by the hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The audiologist who conducted the February 2009 audio examination elicited from the Veteran that he had difficulty hearing conversations.  This was sufficient to comply with the applicable VA policies. See Martinak, 21 Vet. App. at 455 (VA audiologist's indication in report that veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities). 

Bilateral Hearing Loss Claim

The Veteran asserts that his bilateral hearing loss is more severe than indicated by the current noncompensable rating.  He has reported that he received two surgeries related to his ears, in the 1970s, and has had hearing loss since service. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b). The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4. This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d). 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral. That numeral will then be elevated to the next higher Roman numeral, with each ear evaluated separately. The regulatory provisions provide the following guidance:

TABLE VI: NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


















TABLE VIA: NUMERIC DESIGNATION OF HEARING IMPAIRMENT
BASED ONLY ON PURETONE THRESHOLD AVERAGE:

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
The findings for each ear from either Table VI or Table VIa, are then applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. 

TABLE VII: PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)


Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
*Review for entitlement to special monthly compensation under §3.350 of this chapter.

On Table VII, the horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). 

The service treatment records include numerous audiograms, but those records do not include findings for rating purposes.

The Veteran received a VA examination in February 2009.  The examiner found pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
30
45
60
39
LEFT
25
40
40
60
41

The Veteran's CNC speech recognition scores were 88 percent for the right ear and 90 percent for the left ear. The right ear had an average decibel loss of 39 (rounded up from 38.75) from and the left ear had an average of 41 (rounded down from 41.25).  Under 38 C.F.R. § 4.85, using Table VI, these rounded findings correspond to Level II hearing for the right ear and Level II for the left ear. After plotting the hearing loss findings on Table VII, the Veteran is found to warrant a noncompensable rating evaluation. 

The Board notes that even if the benefit of the doubt were given to the Veteran and his left ear decibel loss average were rounded up to 42, that finding would still correspond to Level II hearing under Table VI.  As such, the Veteran would still not warrant a compensable disability rating.

The provisions of 38 C.F.R. § 4.86, for ratings based on exceptional patterns of hearing impairment, are not applicable in this case. The February 2009 VA examination did not demonstrate puretone thresholds at each of the four specified frequencies of 55 decibels or more, or 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, in either ear. 

During the VA examination, the Veteran also complained of his ability to hear conversations.  The VA examiner also noted that the VA examination test results showed significantly improved thresholds at some of the thresholds that showed hearing loss when compared to the service treatment records, which the examiner found to be of questionable reliability.

The record also contains VA outpatient treatment records and private medical records, but those records do not address the Veteran's hearing loss.  

The Board notes that although the Veteran may have had surgeries related to his hearing loss in the 1970s, as he claims, such surgeries are not part of the consideration of the Veteran's rating.  When determining a rating, the Board must determine the current level of severity of the Veteran's disability based on the rating criteria.  The Veteran's surgeries occurred several decades past and are not considered by the rating criteria. While the veteran is clearly competent to subjectively report symptoms observable by laypersons, VA is bound to only consider the factors as enumerated in VA's rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) and Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

Here, the rating criteria are not inadequate. Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria. The Board also finds that no exceptional or unusual factors are in evidence, such as marked interference with employment or frequent periods of hospitalization, which would warrant an extraschedular evaluation. There is no evidence that warrants referral of the Veteran's claims for extraschedular consideration. There is no evidence of marked interference with employment, such as absence from work or inability to perform his job, frequent periods of hospitalization or any other factor that would render inappropriate the application of regular rating standards with regard to the Veteran's hearing loss. Accordingly, the claim will not be referred for extraschedular consideration. 

Based on the evidence and the application of the rating criteria, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation for the Veteran's service-connected hearing loss.  As such, the appeal must be denied. 


ORDER

An initial, compensable evaluation for bilateral hearing loss is denied. 


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


